On Api’rkjation for Rehearing.
' Manning, J.
The application for rehearing complains of the insufficiency of the sum allowed as damages, and the reservation of theintorvenor’s right to a part of that sum.
We, are not disposed to alter the sum assessed by the jury, and our remarks in tin- concluding paragraph of the Opinion were not intended ¡is a suggestion to the intervenor to instituto a new suit, nor to deprive the defendant of receiving the money adjudged to be due it under the-terms of the judgment. We simply meant to say that if the, intervenor has a. just claim to any part of the money awarded as damages, it is not concluded from advancing and pressing such claim against the defendant, but- the judgment of the, lower court was in favor of the defendant against; the, plaintiff for the damages and wo affirmed it, and therefore the defendant- has a present right to that sum according to-the terms expressed in the judgment.
Rehearing Refused.